Exhibit 10.63a

 

1st AMENDMENT TO THE LEKSELL GAMMA KNIFE PERFEXION PURCHASED

SERVICES AGREEMENT

 

This 1ST AMENDMENT TO THE LEKSELL GAMMA KNIFE PERFEXION PURCHASED SERVICES
AGREEMENT ("Amendment") is effective as of October 10, 2011, by and between
Jacksonville GK Equipment, LLC ("JGKE") and St. Vincent's Medical Center, Inc
("Medical Center").

 

RECITALS

 

WHEREAS, JGKE and Medical Center entered into that certain Leksell Gamma Knife
Perfexion Purchased Services Agreement dated August 5, 2011 (the "Agreement");
and

 

WHEREAS, under Section 6 of the Agreement, Medical Center agreed, at its cost,
to prepare, construct and improve the Site and install the Equipment provided,
however, such cost would not exceed * (the "Cap"); and

 

WHEREAS, the cost to prepare, construct and improve the Site and install the
Equipment exceeded the Cap by *; and

 

WHEREAS, JGKE agrees to pay the *; and

 

WHEREAS, for both equitable and regulatory compliance purposes the parties
desire to Amend the Purchased Services Payment percentages pursuant to the
existing methodology to take into account JGKE' s contribution of the additional
* to the program.

 

NOW, THEREFORE, JGKE and Medical Center agree as follows:

 

1.JGKE shall contribute * to the preparation, construction and improvement of
the Site and installation of the Equipment.

 

2.Schedule 1 of the Agreement is hereby deleted and replaced with the attached
Schedule 1.

 

3.All capitalized terms that are not specifically defined in this Amendment are
defined in the Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
indicated below.

 

Jacksonville GK Equipment, LLC   St. Vincent’s Medical Center, Inc.       By:
/s/ Ernest A. Bates, M.D.   By: /s/ Moody Chisholm Ernest A. Bates, Manager  
President & CEO Date: 11/15/11   Date: 11/15/11

  

 

 

 

Schedule 1

 

The Purchased Service Payment percentage and pro-rata share for capital
expenditures are as follows:

 

Purchased Service Payment Pro-rata Share for Percentage Capital Expenditures    
* Medical Center = *        JGKE = *

 

 

 

